Citation Nr: 0630666	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  97-32 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability caused by the 
failure of VA medical personnel to diagnosis the veteran's 
duodenal (peptic) ulcer at the time of treatment in the early 
1970's.  

(The Board will address the issues of entitlement to an 
increased rating for left ear otitis media, currently rated 
as 10 percent disabling; whether new and material evidence 
has been presented to reopen a claim of entitlement to 
service connection for a left eye disorder, claimed as 
secondary to service-connected left ear otitis media; and 
whether new and material evidence has been presented to 
reopen a claim of entitlement to a temporary total disability 
rating based on convalescence under 38 C.F.R. § 4.30 
following September 1999 left ear surgery, in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from April 1960 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In pertinent part, the procedural history of this matter 
shows that in January 2002 the Board of Veterans' Appeals 
(Board) denied the instant claim.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court), and in a November 2002 Order, the Court granted a 
Joint Motion for Remand, vacating the January 2002 Board 
decision and remanding the case for additional development.  
The Board thereafter remanded the case to the RO in July 
2003.  The case was most recently returned to the Board in 
February 2006.  See VA Form 8, Certification of Appeal.  

As noted on the title page, the Board will address other 
issues that are on appeal in a separate decision.  The reason 
for this is because the veteran has two different 
representatives.  One is representing him in this case, and 
the other is representing him in the other case.  Given this 
situation, the cases must be addressed separately.

For the reason outlined below, this matter is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.




REMAND

The Board observes that the VCAA requires VA to obtain and 
associate with the record all pertinent evidence adequately 
identified by the veteran.  38 U.S.C.A. § 5103A(b) (West 
2002).  As part of an August 1999 letter to the veteran from 
the Social Security Administration (SSA), the veteran was 
informed that he was entitled to disability benefits 
beginning in August 1996.  The RO has not obtained the 
medical records upon which the award of SSA benefits was 
made.  Such records may contain information pertinent to the 
claim, and VA is obliged to obtain them.  Therefore, a remand 
is required for the RO to obtain and associate with the 
record the veteran's medical records on file with the SSA.  

Therefore, the case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain from SSA copies 
of the medical records considered in the 
adjudication of the appellant's SSA 
disability benefits award.  If no records 
are available, a formal written 
unavailability memorandum must be added 
to the claims file.

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998).

4.  Thereafter, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the veteran, he and his attorney 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



